Per Curiam.
The defendant in this case was indicted and convicted for having on the 1st day of June, 1922, committed upon Anna Sigismondi, a woman child under the age of 16 years, a carnal abuse. The indictment charged the offense as having been committed on the 1st'day of June, 1922. The complaining witness fixed the time, by saying that.it was in' the month of June, because it was "summertime.” This is the reason urged why the conviction should be set aside, citing State v. Sing Lee, 110 Atl. Rep. 113. We think the point is answered and the case controlled by what we said in the case of State v. Calabrese, 2 N. J. Adv. R. 588.
The judgment of conviction is affirmed.